

117 HR 3359 IH: Homicide Victims’ Families’ Rights Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3359IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Swalwell (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a system for reviewing the case files of cold case murders at the instance of certain persons, and for other purposes.1.Short titleThis Act may be cited as the Homicide Victims’ Families’ Rights Act of 2021.2.Case File Review(a)In generalAn applicable agency shall review the case file regarding a cold case murder upon written application by a designated person to determine if a full reinvestigation would result in probative investigative leads.(b)ReviewThe case file review shall include—(1)an analysis of what investigative steps or follow-up steps may have been missed in the initial investigation;(2)an assessment of whether witnesses should be interviewed or reinterviewed;(3)an examination of physical evidence to see if all appropriate forensic testing and analysis was performed in the first instance or if additional testing might produce information relevant to the investigation; and(4)a modernization of the file to bring it up to current investigative standards to the extent it would help develop probative leads.(c)ReviewerThe person or persons doing the review required by subsection (a) shall not have previously investigated the murder at issue.(d)AcknowledgmentThe applicable agency shall confirm in writing receipt of the request provided for under subsection (a). (e)Prohibition on multiple concurrent reviewsOnly one case review shall be undertaken at any one time with respect to the same cold case murder victim. (f)Time limitNo later than six months after the receipt of the written application submitted pursuant to subsection (a), the applicable agency shall conclude its case file review and reach a conclusion about whether or not a full reinvestigation under section 5 is warranted.(g)Extensions(1)In generalThe applicable agency may extend the limit in subsection (f) for periods of time not to exceed six months if said agency makes a finding that the number of case files to be reviewed make it impracticable to comply with said limit without unreasonably taking resources from other law enforcement activities.(2)Actions Subsequent to WaiverFor cases for which the time limit in subsection (f) is extended, the applicable agency shall provide notice and an explanation of its reasoning to the designated person who filed the written application pursuant to this section.3.ApplicationEach agency shall develop a written application to be used for designated persons to request a case file review under section 2.4.NoticeEach agency shall provide notice of the rights under this Act to designated persons as soon as is reasonable after being made aware of a murder. 5.Full reinvestigation(a)In generalThe applicable agency shall conduct a full reinvestigation of the cold case murder at issue if the review of the case file required by section 2 concludes that a full reinvestigation of such cold case murder would result in would result in probative investigative leads.(b)ReinvestigationA full reinvestigation shall include analyzing all evidence regarding the cold case murder at issue for the purpose of developing probative investigative leads as to the perpetrator.(c)ReviewerThe person or persons doing the full reinvestigation required by subsection (a) shall not have previously investigated the murder at issue, except for the case file review pursuant to section 2.(d)Prohibition on Multiple Concurrent ReviewsOnly one full reinvestigation shall be undertaken at any one time with respect to the same cold case murder victim.6.Consultation and updates(a)In generalThe applicable agency shall consult with the designated person who filed the written application pursuant to section 2 and provide him or her with periodic updates during the case file review and full reinvestigation.(b)Explanation of ConclusionThe applicable agency shall meet with the designated person and discuss the evidence to explain to the designated person who filed the written application pursuant to section 2 its decision whether or not to engage in the full reinvestigation provided for under section 5 at the conclusion of the case file review.7.Subsequent reviews(a)Case file reviewIf a case file review is done and a conclusion is reached not to conduct a full reinvestigation, no additional case file review shall be undertaken for a period of five years, unless there is newly discovered, materially significant evidence.(b)Full ReinvestigationIf a full reinvestigation is done and a suspect is not identified at its conclusion, no additional case file review or full reinvestigation shall be undertaken for a period of five years, unless there is newly discovered, materially significant new evidence.8.Data collection(a)In generalBeginning three years after enactment of this Act, the National Institute of Justice shall publish annually statistics on the number of cold cases. (b)Manner of PublicationThe statistics published pursuant to subsection (a) shall, at a minimum, be broken down by the type of crime and agency.9.Procedures to promote compliance(a)RegulationsNot later than one year after the date of enactment of this Act, the head of each Federal agency shall promulgate regulations to enforce the rights of designated persons and to ensure compliance by responsible officials with the obligations described in this Act. (b)ProceduresThe regulations promulgated under subsection (a) shall—(1)designate an administrative authority within the agency to receive and investigate complaints relating to the provision or violation of the rights of designated persons; (2)require a course of training for employees and offices of agencies within the agency regarding the rights under this Act; (3)contain disciplinary sanctions, including suspension or termination from employment, for employees of the agency who willfully or wantonly fail to comply with this Act; (4)establish a process for investigations into the conduct of those no longer employed by the Federal Government when a complaint is filed and a process for referrals of recommended sanctions with respect to such conduct to the appropriate State bar or other licensing body; and(5)provide that the head of the agency, or the designee thereof, shall be the final arbiter of the complaint, and that there shall be no judicial review of the final decision of the head of the agency by a complainant.10.Withholding informationNothing in this Act shall require an agency to provide information that would endanger the safety of any person, unreasonably impede an ongoing investigation, violate a court order, or violate legal obligations regarding privacy.11.Multiple agencies(a)In GeneralIf there is more than one possible applicable agency, each applicable agency shall coordinate their case file review or full reinvestigation such that there is only one joint case file review or full reinvestigation occuring at a time in compliance with section 2(e) or 5(d) as applicable.(b)BiasIf an immediate family member believes there was bias demonstrated in the handling of the initial case, any case file review, or any full reinvestigation by any of the possible applicable agencies, said family member may communicate that concern to the Attorney General. The Attorney General shall review the allegations made by the immediate family member to determine if, in the interest of justice, another agency should conduct the case file review or full reinvestigate, as applicable.12.ApplicabilityThis Act applies in the case of any murder occurring on or after January 1, 1970. 13.DefinitionsIn this Act:(1)The term designated person means an immediate family member or someone similarly situated as defined by the Department of Justice. (2)The term immediate family member means a parent, parent-in-law, grandparent, grandparent-in-law, sibling, spouse, child, or step-child of a murder victim. (3)The term victim means a natural person who died as a result of a murder. (4)The term murder means any criminal offense under section 1111(a) of title 18, United States Code, or any offense the elements of which are substantially identical to such section. (5)The term agency means a Federal law enforcement entity that is engaged in the detection, investigation, or prosecution of murder under Federal law. (6)The term applicable agency means an agency that is investigating or had investigated the murder of a victim. (7)The term cold case means a violent crime under Federal law committed more than three years prior, for which all probative investigative leads have been exhausted, and for which no likely perpetrator has been identified. (8)The term cold case murder means a murder committed more than three years prior, for which all probative investigative leads have been exhausted, and for which no likely perpetrator has been identified.14.Annual report(a)In generalEach applicable agency shall submit an annual report to the Senate Committee on the Judiciary and the House Committee on the Judiciary describing actions taken and results achieved under this Act during such year. (b)Report DescribedThe report described in the preceding subsection shall include the number of written applications filed pursuant to section 2, the number of extensions granted and an explanation of reasons provided under section 2(g), the number of full reinvestigations initiated and closed pursuant to section 5, the number of suspects identified, arrested, charged, and convicted for the cold case murder investigated under the Act. 